DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I, Claim 4 (Fig. 9, reference 110c) in the reply filed on 14 July 2021 is acknowledged.
Claim Objections
Claim 8 is objected to because of the following informalities:
Claim 8 line 16 reads: “within a bottom of”. This should be corrected to read: - - within the bottom of - - for clarification purposes.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-7, and 16-23 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Sasena (US 3,959,852 A).
Regarding claim 1, Sasena discloses a clip assembly (see Fig. 1) for holding a component (W, see Fig. 5) adjacent to a structure (60) while the component is being assembled to or disassembled from the structure, the clip assembly comprising: 
a clip structure (see annotated Figure 1 below) adapted to be coupled to the component (W), the clip structure adapted to engage a corresponding receptacle structure (interior of post 60, see Fig. 5) formed on a surface of, formed within, or coupled to the structure (see Fig. 5); 
wherein, when engaged, the clip structure is adapted to interact with the receptacle structure to constrain translation of the component with respect to the structure in one or more directions along three orthogonal axes (see NOTE 1 below); 
wherein, when a force sufficient to deflect the clip structure elastically or plastically within the receptacle structure is applied to the clip structure in one direction along one of the three orthogonal axes, the clip structure is adapted to be disengaged from the receptacle structure in the one direction along the one of the three orthogonal axes (see NOTE 2 below); and 
wherein the clip structure comprises a pair of parallel deflectable arm members (see annotated Figure 1 below, also see Column 2 lines 46-47) each comprising a downward protruding angle portion (16, see annotated Figure 3 below) coupled to the component (W) and disposed at a downward angle (α, see annotated Figure 3 below) to an elongate portion (see Fig. 3) comprising a substantially flat inboard surface (see annotated Figure 1 below) and a barbed structure (see annotated Figure 1 below) disposed on a corresponding outboard surface of the elongate portion with each elongate portion ending in a tapered end portion of the associated deflectable arm member (see annotated Figure 1 below).
NOTE 1: See in Figs. 5 and 6 that the component (W) is constrained in all directions except for the longitudinal direction toward the opening of the post, as there is no cap on the post to prevent the clip structure and component from sliding out of the end of the post. Further the component is constrained along the longitudinal axis of the component, due to being fixed at its ends, see Column 4 lines 17-22. Therefore, the component is constrained in at least one direction along three orthogonal axes. 
NOTE 2: It is understood that when a large enough force is applied to the clip structure, the clip will disengage from the receptacle in at least one direction.

    PNG
    media_image1.png
    501
    830
    media_image1.png
    Greyscale

Figure 1. Annotated Figure 1.

    PNG
    media_image2.png
    832
    919
    media_image2.png
    Greyscale

Figure 2. Annotated Figure 1.

    PNG
    media_image3.png
    379
    584
    media_image3.png
    Greyscale

Figure 3. Annotated Figure 1.

    PNG
    media_image4.png
    610
    739
    media_image4.png
    Greyscale

Figure 4. Annotated Figure 3.

    PNG
    media_image5.png
    533
    360
    media_image5.png
    Greyscale

Figure 5. Annotated Figure 3.
Regarding claim 2, Sasena discloses wherein the elongate portion (see annotated Figure 1 above) of each of the pair of parallel deflectable arm members (see annotated Figure 1 above) is substantially planar in a plane including both the inboard surface and the outboard surface of each of the pair of parallel deflectable arm members (see NOTE below).
NOTE: See in annotated Figure 2 below that there is a plane that contains both the inboard and outboard surfaces, and further that each arm member is substantially planar in the plane.

    PNG
    media_image6.png
    595
    678
    media_image6.png
    Greyscale

Figure 6. Annotated Figure 2.
Regarding claim 3, Sasena discloses wherein the barbed structures (see annotated Figure 1 above) are adapted to interact with a corresponding access slot and locking chamber (see annotated Figure 4 below, and see Fig. 5) defined-2-Attorney Docket No.: P2585US00PATENT by the receptacle structure, thereby securing the clip structure within the receptacle structure when the barbed structures are disposed entirely within the locking chamber (see Fig. 5, and see Column 1 lines 29-32).

    PNG
    media_image7.png
    598
    673
    media_image7.png
    Greyscale

Figure 7. Annotated Figure 4.
Regarding claim 6, Sasena discloses wherein, when engaged, translation of the clip structure (see annotated Figure 1 above) with respect to the receptacle structure (interior of post 60) is unconstrained in one direction along another of the three orthogonal axes (see NOTE below).
NOTE: It is understood that in the longitudinal direction of the post, the clip is constrained in one direction as the ground prevents the clip structure from leaving the post. However, the clip is unconstrained in the opposite direction as the post does not have a cap as seen in Fig. 5, and therefore the clip can leave the end of the post.
Regarding claim 7, Sasena discloses wherein the clip structure (see annotated Figure 1 above) is disposed substantially perpendicular to a surface (see NOTE below) of the component (W) that is disposed adjacent to the structure (60) when the component is assembled to or disassembled from the structure (see Figs. 5-7).
NOTE: It is understood that the clip structure described in annotated Figure 1 above is perpendicular to a portion of the surface of the component (W) as the component (W) has a cylindrical surface. Therefore, since the component (W) has a circular cross section, the clip structure is perpendicular to a portion of the component when the clip extends away from the component in any direction.
Regarding claim 16, Sasena discloses a component assembly, the component assembly comprising: 
a structure (60); 
a component (W) disposed adjacent to the structure; 
a clip structure (see annotated Figure 1 above) coupled to one of the component and the structure (see Fig. 5); 
a receptacle structure (interior of post 60) formed on a surface of, formed within, or coupled to the other of the component and the structure (see Fig. 5); 
wherein the clip structure is adapted to engage the receptacle structure (see Fig. 5); 
wherein, when engaged, the clip structure is adapted to interact with the receptacle structure to constrain translation of the component with respect to the structure in one or more directions along three orthogonal axes (see NOTE 1 below); 
wherein, when a force sufficient to deflect the clip structure elastically or plastically within the receptacle structure is applied to the clip structure in one direction along one of the three orthogonal axes, the clip structure is adapted to be disengaged from the receptacle structure in the one direction along the one of the three orthogonal axes (see NOTE 2 below); and 
wherein the clip structure comprises a pair of parallel deflectable arm members (see annotated Figure 1 above) each comprising a downward protruding angle portion (16, see annotated Figure 3 above) coupled to the component (W) and disposed at a downward angle (α, see annotated Figure 3 above) to an elongate portion (see annotated Figure 1 above) comprising a substantially flat inboard surface (see annotated Figure 1 above) and a barbed structure (see annotated Figure 1 above) disposed on a corresponding outboard surface of the elongate portion with each elongate portion ending in a tapered end portion of the associated deflectable arm member (see annotated Figure 1 above).
NOTE 1: See in Figs. 5 and 6 that the component (W) is constrained in all directions except for the longitudinal direction toward the opening of the post, as there is no cap on the post to prevent the clip structure and component from sliding out of the end of the post. Further the component is constrained along the longitudinal axis of the component, due to being fixed at its ends, see Column 4 lines 17-22. Therefore, the component is constrained in at least one direction along three orthogonal axes. 
NOTE 2: It is understood that when a large enough force is applied to the clip structure, the clip will disengage from the receptacle in at least one direction.
Regarding claim 17, Sasena discloses wherein the elongate portion (see annotated Figure 1 above) of each of the pair of parallel deflectable arm members (see annotated Figure 1 above) is substantially planar in a plane including both the inboard surface and the outboard surface of each of the pair of parallel deflectable arm members (see NOTE below).
NOTE: See in annotated Figure 2 above that there is a plane that contains both the inboard and outboard surfaces, and further that each arm member is substantially planar in the plane.
Regarding claim 18, Sasena discloses wherein the barbed structures (see annotated Figure 1 above) are adapted to interact with a corresponding access slot and locking chamber (see annotated Figure 4 above, and see Fig. 5) defined by the receptacle structure, thereby securing the clip structure within the receptacle structure when the barbed structures are disposed entirely within the locking chamber (see Fig. 5, and see Column 1 lines 29-32).
Regarding claim 19, Sasena discloses wherein, when engaged, translation of the clip structure (see annotated Figure 1 above) with respect to the receptacle structure (interior of post 60) is unconstrained in one direction along another of the three orthogonal axes (see NOTE below).
NOTE: It is understood that in the longitudinal direction of the post, the clip is constrained in one direction as the ground prevents the clip structure from leaving the post. However, the clip is unconstrained in the opposite direction as the post does not have a cap as seen in Fig. 5, and therefore the clip can leave the top of the post.
Regarding claim 20, Sasena discloses wherein the clip structure (see annotated Figure 1 above) is disposed substantially perpendicular to a surface of the one of the component (W, see NOTE below) or structure that is disposed adjacent to the other of the component or structure (60) when the component is assembled to or disassembled from the structure and the receptacle structure is oriented substantially perpendicular (see annotated Figure 7 below) to a surface of the other of the component or structure (60) that is disposed adjacent to the one of the component (W) or structure when the component is assembled to or disassembled from the structure.
NOTE: It is understood that the clip structure described in annotated Figure 1 above is perpendicular to a portion of the surface of the component (W) as the component (W) has a cylindrical surface. Therefore, since the component (W) has a circular cross section, the clip structure is perpendicular to a portion of the component when the clip extends away from the component in any direction.

    PNG
    media_image8.png
    514
    546
    media_image8.png
    Greyscale

Figure 8. Annotated Figure 7.
Regarding claim 21, Sasena discloses wherein the downward protruding angle portion (16, see annotated Figure 3 above) of each of the pair of parallel deflectable arm members (see annotated Figure 1 above) is disposed substantially perpendicular to the associated elongate portion (see Fig. 3).
Regarding claim 22, Sasena discloses wherein the downward protruding angle portion (16, see annotated Figure 3 above) of each of the pair of parallel deflectable arm members (see annotated Figure 1 above) is coupled to the associated elongate portion (see annotated Figure 1 above) via an intervening bend portion (24).
Regarding claim 23, Sasena discloses wherein the intervening bend portion (24) of each of the pair of parallel deflectable arm members (see annotated Figure 1 above) provides the associated elongate portion with a predetermined stiffness with respect to the component (W, see NOTE below).
NOTE: It is understood that a bend in the clip structure provides a predetermined stiffness.
Claim(s) 8-11 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Global Technology Operations (DE 102011016647 A1).
Regarding claim 8, Global Technology Operations discloses a clip assembly (see Figs. 6-7 and 9) for holding a component (3) adjacent to a structure (2) while the component is being assembled to or disassembled from the structure, the clip assembly comprising: 
a receptacle structure (the inside of the structure (2) that accepts the clip structure (1)) comprising a floor (see annotated Figure 7 below) disposed at a bottom thereof (see annotated Figure 7 below) and adapted to be formed on a surface of, formed within (see Fig. 9), or coupled to the structure, the receptacle structure adapted to receive a corresponding clip structure (1) coupled to the component; 
wherein, when received, the receptacle structure is adapted to interact with the clip structure that contacts the floor (see NOTE 1 below) disposed at the bottom thereof (see annotated Figure 7 below) to constrain translation of the component with respect to the structure in one or more directions along three orthogonal axes (see Abstract and Fig. 7); 
wherein, when a force sufficient to deflect the clip structure elastically or plastically within the receptacle structure is applied to the clip structure in one direction along one of the three orthogonal axes, the clip structure is adapted to be disengaged from the receptacle structure in the one direction along the one of the three orthogonal axes (see NOTE 2 below); and 
wherein the receptacle structure defines an access slot and a locking chamber separated by a shoulder structure (see annotated Figure 9 below), wherein the floor is disposed within a bottom of -3-Attorney Docket No.: P2585US00PATENTthe locking chamber beyond the access slot and shoulder structure (see annotated Figure 7 below) and is adapted to contact and support the clip structure when the clip structure is received by the receptacle structure (see NOTE 2 below).
NOTE 1: See in Fig. 4 that the clip structure can move within the slot from an open end of the locking chamber to a closed end of the locking chamber comprising the floor structure, and further that the clip structure is capable of contacting the floor of the locking chamber.
NOTE 2: See in merged translation of Global Technology Operations on file, Description section lines 38-41, that the legs are resiliently attached and may yield. Further it is understood that when a large enough force is applied to the clip structure, the clip structure will be disengaged from the receptacle in at least one direction of one of the three orthogonal axes.

    PNG
    media_image9.png
    557
    480
    media_image9.png
    Greyscale

Figure 9. Annotated Figure 9.

    PNG
    media_image10.png
    482
    814
    media_image10.png
    Greyscale

Figure 10. Annotated Figure 9. 

    PNG
    media_image11.png
    515
    700
    media_image11.png
    Greyscale

Figure 11. Annotated Figure 7.
Regarding claim 9, Global Technology Operations discloses wherein the one interior surface of the locking chamber (see annotated Figure 9 above) is adapted to contact and support the clip structure vertically when the clip structure is received by the receptacle structure (see NOTE below).
NOTE: See that the contact between the clip and surface of the locking chamber supports the clip structure vertically, in the X-direction.
Regarding claim 10, Global Technology Operations discloses where the clip structure (1) includes one or more deflectable arm members (18 and 21) each including a barbed structure (21), the barbed structure adapted to interact with the access slot, locking chamber, and shoulder structure defined by the receptacle structure (see NOTE below), thereby securing the clip structure within the receptacle structure when the barbed structure is disposed entirely within the locking chamber (see Fig. 9).
NOTE: See in Fig. 9 that the barbed structure must interact with the access slot during insertion through the access slot, and further see in Fig. 9 that the barbed structure interacts with the locking chamber and shoulder structure when fully seated.
Regarding claim 11, Global Technology Operations discloses where the clip structure (1) includes a pair of parallel deflectable arm members (18 and 21) each including the barbed structure (21), the barbed structures adapted to interact with the access slot, locking chamber, and shoulder structure defined by the receptacle structure (see NOTE below), thereby securing the clip structure within the receptacle structure when the barbed structures are disposed entirely within the locking chamber (see Fig. 9).
NOTE: See in Fig. 9 that the barbed structure must interact with the access slot during insertion through the access slot, and further see in Fig. 9 that the barbed structure interacts with the locking chamber and shoulder structure when fully seated.
Regarding claim 14, Global Technology Operations discloses wherein, when received, translation of the clip structure (1) with respect to the receptacle structure is unconstrained in one direction along another of the three orthogonal axes (see NOTE below).
NOTE: See in Figs. 7 and 9 that the clip structure can slide freely in one direction of the X-direction.
Regarding claim 15, Global Technology Operations discloses wherein the receptacle structure (the inside of the structure (2) that accepts the clip structure (1)) is oriented substantially perpendicular to a surface of the structure (2) that is disposed adjacent to the component (3) when the component is assembled to or disassembled from the structure (see Fig. 9).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sasena (US 3,959,852 A), as applied to claim 1, and further in view of Reiter (US 9,644,653 B2).
Regarding claim 4, Sasena discloses the clip assembly of claim 1 (see rejection of claim 1 above), but does not expressly disclose as claimed wherein the barbed structures are asymmetrical.
However, Reiter teaches deflectable arm members (3.1’ and 3.2’) with barbed structures and without barbed structures (see Fig. 4b) that are asymmetrical (see Reiter Column 12 lines 44-50), in order to provide a clip structure that can be correctly attached when inserted at an angle (see Column 12 lines 47-50).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the clip structure of Sasena, with Reiter, such that it comprises asymmetrical barbed structures on each arm of the clip structure of Sasena, in order to provide a clip structure that can be correctly attached when inserted at an angle (see Column 12 lines 47-50).
Response to Arguments
Applicant's arguments and amendments filed 03 August 2022 have been fully considered but they are not persuasive. 
Applicant’s arguments and amendments regarding independent claims 1 and 16, filed 03 August 2022, recite on page 8: “These dual downward protruding angle portions coupling the elongate arm members to the component are not disclosed, taught, or fairly suggested by Sasena, and provide the elongate arm members with a predetermined degree of spring force by which the component is supported with respect to the structure while the component is acted on vertically by gravity…”. Examiner respectfully disagrees. It is understood in the rejection above, that Sasena discloses downward protruding angle portions coupling the elongate arm members to the component. It can be seen that the angle portions protrude from the elongate portions in the downward direction as indicated in annotated Figure 3 above. Further, Applicant’s claim language does not specify the relationship between the two protruding angle portions, only that the angle portions must protrude in a downward direction. Therefore, Examiners interpretation of the downward protruding angle portions is sufficient. 
Applicant’s arguments and amendments regarding independent claims 21 and 22, filed 03 August 2022, recite on page 8 that “…None of these new limitations are disclosed, taught, or fairly suggested by Sasena…”. Examiner respectfully disagrees for the same reasoning as listed above for claims 1 and 16.
Applicant’s arguments and amendments, filed 03 August 2022, page 8 recites: “…one identified angle portion is downward protruding, while another identified angle portion is upward protruding, these angle portions actually comprising the same element…”. Examiner respectfully disagrees. First, no upward or downward direction had been set forth in the rejection, and Applicant’s statement regarding upward and downward directions has no support from Examiners rejection. Further, Applicant’s claims do not require that the angled portions be separate elements.
Applicant’s arguments and amendments, filed 03 August 2022, pages 8-9 recites: “…Dissimilarly, the dual downward protruding angle portions of the claimed invention coupling the elongate arm members to the component provide the elongate arm members with a predetermined degree of spring force by which the component is supported with respect to the structure while the component is acted on vertically by gravity. In other words, the downward protruding angle portion of each elongate arm member acts as a spring holding the component and resisting the effects of gravity thereon. This is a different configuration serving a different function than that provided by Sasena…”. Examiner respectfully disagrees. Examiner submits that neither “spring force” or “gravity” are recited in applicant’s claims. It is therefore understood that the prior art set forth reads on Applicant’s claims as seen in the rejections above, which do not require a spring force or resisting the effects of gravity.
Applicant’s arguments and amendments regarding independent claim 8, filed 03 August 2022, page 10 recites: “…The arrangement of Global Technology Operations does not utilize a receptacle including a bottom floor within the associated locking chamber on which the elongate arms of the disclosed clip actually rest, thereby supporting the clip vertically, resisting the effects of gravity on the component. Rather, the clip is able to expand and contract vertically when inserted and removed, with no part of the clip resting on any bottom floor of the locking chamber beyond the access slot and shoulder structure…”. Examiner respectfully disagrees. It can be seen in annotated Figure 7 above that Global Technology Operations does utilize a receptacle including a bottom floor. Further, Applicant’s claims do not require the elongate arms of the disclosed clip to rest on the bottom floor. Applicant’s claims only require that the floor be “adapted to contact and support the clip structure”, not specifically the elongate arms. Therefore, it is understood that the floor seen in annotated Figure 7 above is capable of contacting the clip structure, see Figs. 3-4 and 6-7. 
Applicant’s arguments and amendments regarding independent claim 8, filed 03 August 2022, page 10 recites: “…In annotated FIG. 9 of Global Technology Operations provided by Examiner, a side wall is identified as the floor, but this side wall cannot serve as a bottom floor or support the clip as gravity acts vertically on the component. This is a different configuration serving a different function than that provided by the claimed invention…”. Examiner respectfully disagrees. It is understood that the floor is considered a bottom floor, as Examiner sets forth the vertical direction as the X-direction in the figures of Global Technology Operations. Further, Applicant’s claims do not require the vertical direction to be the direction in which gravity acts. Therefore, Examiner set forth the vertical direction as the X-direction, making the floor a bottom floor. Similarly, the floor does help to support the clip in at least the X-direction.
Applicant’s arguments and amendments regarding dependent claim 4, filed 03 August 2022, recite on page 10 that “…The above arguments with regard to independent Claim 1 apply with equal force here.…”. Examiner respectfully disagrees for the same reasoning as listed above for claim 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY A HALL whose telephone number is (571)272-5907. The examiner can normally be reached Monday through Thursday 8:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAH/Examiner, Art Unit 3678             

/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678